Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/25/2022 with regards to the drawing objections have been fully considered but they are not persuasive. The new fig. 2 contains reference numbers 100, 102 , 104, 106, 108, 110 and 10 that are not found in the specification, and therefore do not overcome the previous objections since it is unclear which features previously not shown correspond with each reference number.
Applicant’s arguments, see page 7-11 of applicants remarks, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 in view of the amendment to claim 1, have been fully considered and are persuasive. 
Examiner disagrees that Valliant does not teach that the supply voltage for controlling the electric circuit breakers is to be provided as a function of whether the volume flow detected by means of the flow measuring device is greater than a minimum volume flow specification, as stated on page 4 lines 72-24 of the Valliant translation, “supply of electrical energy is interrupted within a predetermined time when the flow rate of the inflowing water falls below a predetermined level. If this does not happen, the safety switch is opened”.
Examiner disagrees that Valliant does not teach the safety circuit as claimed, because as applicant mentioned, Valliant teaches that when the flow rate falls below a minimum level, the safety switch de-energizes the device. Applicant specifically claims “a safety circuit… in order to provide a supply voltage for controlling the electronic circuit breakers depending on whether the volume flow rate detected by the flow measuring device is greater than a minimum volume flow rate specification”. Since Valliant’s system is clearly able to detect a flow rate below a minimum level, it is assumed that the impeller 2 of Valliant would recognize a flow rate greater than a minimum level as a scenario to leave the device energized. The claims as presented make no mention of ensuring that when setting a comparatively low volume flow at the beginning of use of a domestic hot water tap is lower than the minimum volume flow specification, switching on of the heating elements is avoided. The claims as presented also make no mention of ensuring that the heating elements are only switched on when the volume flow has reached a level that ensures that any gas bubbles present in the liquid to be heated are safely flushed out of the heating channels with the liquid flow, and thereby reliably prevents gas bubbles in the liquid from causing local overheating of the heating elements and thus possible damage to them. Finally, the claims as presented make no mention of an automatic reset feature that differs from Valliant’s manual reset feature. Therefore, these arguments are not considered persuasive.
Referring to page 10 of applicants remarks, examiner disagrees that Valliant does not teach “a safety circuit which is connected ... on an output side to the electronic control system in order to provide a supply voltage for controlling the electronic circuit breakers depending on whether the volume flow rate detected by the flow measuring device is greater than a minimum volume flow rate specification” because this section of the claim does not mention that the full system cannot be de-energized as a result of the minimum flow rate threshold not being met, as long as the voltage for controlling the electronic circuit breakers is also de-energized.
Examiner agrees that Valliant does not teach only the supply voltage for triggering electric circuit breakers is switched off upon detection of insufficient flow rate. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Valliant in view of Della-Monica (US99227276B2).

Specification
	The amendment filed 02/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new fig. 2 contains reference numbers 100, 102 , 104, 106, 108, 110 and 10, which were not presented in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the new amendment states “wherein only the supply voltage for triggering electric circuit breakers is switched off upon detection of insufficient flow rate”. This amendment was not disclosed in the specification as there is no description of a scenario where is occurs. Applicant refers to paragraphs [0009], [0020], [0022], [0028], and [0031] as support for this amendment. Upon reading of these sections of the specification, examiner finds that [0020] states “If the volume flow rate detected by the flow measuring device remains below this minimum volume flow rate specification, no supply voltage for controlling the electronic circuit breakers is provided via the supply voltage line 12… The heating element or heating elements are also reliably switched off in any case by the safety circuit 10 as soon as the volume flow rate detected falls below the minimum volume flow rate specification”. Other paragraphs mention supply voltage for triggering electric circuit breakers being switched off, such as [0031] stating “In both the latter two cases, the supply voltage for controlling the electronic circuit breakers is switched off in each case via the electronic switching element 16”. However, no paragraph mentions that only the supply voltage for triggering electric circuit breakers is switched off upon detection of insufficient flow rate”, as claimed. In view of [0020] stating that the heating elements are also switched off in any case involving the claimed safety circuit, the amendment is found to be new matter since the claim language was not taught in the disclosure.
Claims 2-8 are rejected based on their dependence to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valliant (AT-404418-B, translation in file wrapper) in view of Kracht (DE-102014010517-A1, translation in file wrapper), Kruse (EP-1431681-A1, translation in file wrapper), and Della-Monica (US9927276B2).
Regarding claim 1, Valliant teaches:
A continuous-flow heater (Valliant, fig. 1, translation) for heating a liquid, comprising a fluid-accessible channel (Valliant, fig. 1, channel body 6) arrangement with at least one heating channel, which is configured for heating the liquid with at least one electric heating element (Valliant translation, p. 5, line 88: “heating coil of the channel body 6”) arranged therein;
an electronic control system (Valliant, fig. 1, operational control 20) which is configured to control electronic circuit breakers (Valliant, fig. 1, circuit breaker 12; also see translation, p. 5, lines 103-104) in order to electrically operate the at least one heating element (Valliant, fig. 1, see lines 16-18 leading from the circuit breaker 12 to the channel body 6 and translation, p. 5, lines 93-96) and to control a heat output of said heating element;
a flow measuring device (Valliant, fig. 2, impeller 2), which is electrically connected to the electronic control system (Valliant, fig. 2, see connection between impeller 2 and operational control 20 through measuring line 5 and evaluation circuit 3) and configured to detect a volume flow rate of the liquid flowing through the channel arrangement (Valliant translation, p. 5, line 83: “impeller 2, which detects the inflowing water throughput”); and
a safety circuit (Valliant, fig. 1, evaluation circuit 3) which is connected on an input side (Valliant, fig. 1, measuring line 5) to the flow measuring device and on an output side (Valliant, fig. 1, line 22) to the electronic control system in order to provide a supply voltage for controlling the electronic circuit breakers depending on whether the volume flow rate detected by the flow measuring device is greater than a minimum volume flow rate specification (Valliant translation, abstract, lines 9-11: “In order to ensure safe shutdown when electrical energy is supplied despite insufficient water throughput, the throughput detecting device acts on both the circuit breaker (12) and the safety switch (4) via an evaluation circuit (3).”).
Valliant fails to explicitly teach:
the electronic control system being designed as a microprocessor controller
where the flow measuring device provide a pulsed measurement signal, the number of pulses of the measurement signal correlating to a magnitude of the volume flow rate
wherein only the supply voltage for triggering electric circuit breakers is switched off upon detection of insufficient flow rate
Kracht teaches:
the electronic control system being designed as a microprocessor controller (Kracht, fig. 2, microcontroller 5).
The modification the examiner has in mind simply uses a microprocessor controller to perform the functions of Valliant’s operational control 20.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the continuous-flow heater of Valliant to include use a microprocessor controller in view of the teachings of Koch (in the field of water heaters) to have great flexibility in programming the controller.
Kruse teaches:
where the flow measuring device provide a pulsed measurement signal, the number of pulses of the measurement signal correlating to a magnitude of the volume flow rate (Kruse translation, p. 8, line 228-229: “the pulse generator 30 generates voltage pulses, the frequency of which is proportional to the flow rate of the water through the line 16”).
The specific modification the examiner has in mind modifies the flow measuring device of Valliant to generate pulsed output per Kruse, and also modifies the associated evaluation circuit 3 to interpret this signal.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the continuous-flow heater of the combined teachings to use a pulsed measurement signal in view of the teachings of Kruse (in the field of water heaters) to take advantage of wide commercial availability of pulse output flowmeters.
Della-Monica teaches 
wherein only the supply voltage for triggering electric circuit breakers is switched off upon detection of insufficient flow rate (“The method comprises: delivering electric pulses as the turbine rotates; detecting, in real time, the speed of rotation of the turbine depending on the delivered pulses; calculating the flow rate and/or the flowed volume of the fluid depending on the detected speed… supplying, via said shared point, the first group of circuits and the second group of circuits… with electrical power if the value of the speed of rotation is higher than or equal to a rotational speed threshold; and supplying, via said shared point, only said first group of circuits with electrical power if the value of the speed of rotation is lower than said rotational speed threshold” [col. 2 lines 18-31]; “The shared power supply point 43 is capable of supplying a first group of circuits G1, which in particular comprises the comparator 29, the flow rate calculator 44, the clock 46, the comparator 52 and the switch 48, with electrical power via a line 54 so that they are able to operate. The output line 51 of the switch 48 is capable of supplying a second group of circuits G2, which in particular comprises the pulse counter 32, the comparator 34, the power supply selector 35, the lighting means 28 and the regulator 49, with electrical power via a line 55 so that they are able to operate” [col. 7 lines 40-49]
As described, Della-Monica teaches a system where two circuit groups are powered until a flow rate threshold is not reached, wherein the power is supplied only to the first group which comprises the mechanisms to continue recording the flow rate of the fluid. The second group, which contains the power supply selector, no longer receives power. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the power supply system taught in Della-Monica to that of Valliant, in order to allow for the continued monitoring of the flow rate of the fluid while voltage is not supplied to the circuit breakers.
Regarding claim 2, the combined teachings teach:
The continuous-flow heater according to claim 1.
The combined teachings fail to explicitly teach:
wherein the safety circuit comprises at least one digital counter having a counter input connected to the flow measuring device, such that the pulsed measurement signal is present at the counter input of the digital counter, wherein at least one counter output of the digital counter is connected to an input of an electronic switching element, which enables or disables the supply voltage for controlling the circuit breakers according to a status of the at least one counter output (Kruse, fig. 3, translation, p. 8, lines 238-263, particularly lines 258-260: “switched on even when the flow rate is below the switch-on value remain and are only switched off when the switch-off value of the flow rate is below this switch-on value”; the control is digital as written in the abstract).
The specific modification the examiner has in mind changes the safety circuit to include the circuitry described by Kruse for fig. 3, which will be continued to switch the circuit breaker when the frequency exceeds or is below a counting threshold.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the continuous-flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Kruse (in the field of water heaters) to take advantage of wide commercial availability of pulse output flowmeters.
Regarding claim 3, the combined teachings teach:
The continuous-flow heater according to claim 2, wherein the digital counter has at least one counter disabling input (Krus, fig. 3, line 41; translation p. 9, lines 268-269: “the timeout signal is sent via the line 41 to the oscillator 34 in order to deactivate it and thereby interrupt the counting process”; the oscillator is described as the “reference clock for counting the pulses” in the translation on p. 6, lines 180-182, so disabling deactivating the oscillator disables the counter) electrically connected to the at least one counter output (Kruse, fig. 3, signal line 23).
Regarding claim 5, the combined teachings teach:
The continuous-flow heater according to claim 2, wherein the digital counter has a reset input (Kruse translation, p. 8, lines 240-241: “reset input 32”; this is part of Kruse’s circuitry added in the rejection of claim 2).
The combined teachings fail to explicitly teach:
which is electrically connected to a digital output of a triggerably configured monostable multivibrator, wherein a trigger input of the monostable multivibrator is configured to control whether or not a digital level at a digital output of the monostable multivibrator changes once, and
wherein a trigger input of the monostable multivibrator is electrically connected to the flow measuring device, such that the pulse measurement signal is present thereat.
Kracht teaches:
which is electrically connected to a digital output of a triggerably configured monostable multivibrator (Kracht, fig. 2, flip-flop 3; para. 0024 confirms this is a monostable multivibrator), wherein a trigger input of the monostable multivibrator is configured to control whether or not a digital level at a digital output of the monostable multivibrator changes once (this is essentially the definition of a monostable multivibrator), and
wherein a trigger input of the monostable multivibrator is electrically connected to the flow measuring device (Kracht, claim 1: “flip-flop (3) which receives the clock signal (2)”, where “the clock of the clock signal (2) depending on the flow through the heating section ( 100)”), such that the pulse measurement signal is present thereat.
The modification the examiner has in mind replaces the pulse generator 30 of Kruse (added in the rejection of claim 2) with the flip-flop 3 of Kracht.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the continuous-flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Kracht (in the field of water heaters) to have a simple, reliable, and inexpensive pulse generator.
Regarding claim 6, the combined teachings teach:
The continuous-flow heater according to claim 5, wherein the monostable multivibrator is configured in such a manner that the digital level of the digital output changes once as soon as the trigger input is free from pulses of the measurement signal of the flow measuring device (Krach paras. 0024-0026 describe how the flip-flop 3 is turned on when the flow pulses are present, and a flip-flop would be in its off state when the pulses are not present).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valliant (AT-404418-B, translation in file wrapper) in view of Kracht (DE-102014010517-A1, translation in file wrapper), Kruse (EP-1431681-A1, translation in file wrapper), and Della-Monica (US9927276B2) as applied to claim 2, and in further view of Overbeck (US-2427533-A).
Regarding claim 4, the combined teachings teach:
The continuous-flow heater according to claim 2.
The combined teachings fail to explicitly teach:
wherein the digital counter is designed as a ring counter.
Overbeck teaches:
wherein the digital counter is designed as a ring counter (Overbeck, entire disclosure).
The modification the examiner has in mind is to use a ring counter in place of the Kruse’s counter 33.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the continuous-flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Overbeck (in the field of digital electronics) to have a simple counter (Overbeck, col. 1, lines 6-7).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valliant (AT-404418-B, translation in file wrapper) in view of Kracht (DE-102014010517-A1, translation in file wrapper), Kruse (EP-1431681-A1, translation in file wrapper), and Della-Monica (US9927276B2) as applied to claim 2, and in further view of Anderson (US-3319225-A).
Regarding claim 7, the combined teachings teach:
The continuous-flow heater according to claim 5.
The combined teachings fail to explicitly teach:
wherein a time constant of the monostable multivibrator is selected in such a manner that said time constant is a multiple of the maximum pulse length of the measurement signal in each case.
Anderson teaches:
wherein a time constant of the monostable multivibrator is selected in such a manner that said time constant is a multiple of the maximum pulse length of the measurement signal in each case (Anderson, col. 4, lines 51-61; while Anderson’s pulses are implied to be regularly spaced, a PHOSITA would understand that to maintain the advantage described by Anderson would require using the maximum pulse length for irregularly spaced pulses).
The modification the examiner has in mind changes the configuration of the monostable multivibrator to have a time constant consistent with the teachings of Anderson. This could be any multiple of the pulse length including 1, say 2 in order to have a large overlap.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the continuous-flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Anderson (in the field of digital electronics) to produce consistent output as long as the frequency of the input signal falls within an acceptable range, in this case, producing a consistent signal if the flow rate is within a range.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valliant (AT-404418-B, translation in file wrapper) in view of Kracht (DE-102014010517-A1, translation in file wrapper), Kruse (EP-1431681-A1, translation in file wrapper) and Della-Monica (US9927276B2) as applied to claim 2, and in further view of Johnson (US-20100086289-A1).
Regarding claim 8, the combined teachings teach:
The continuous-flow heater according to claim 1.
The combined teachings fail to explicitly teach:
wherein the safety circuit has a digital output which is configured to signal to the microprocessor controller whether or not the supply voltage for controlling the electronic circuit breakers is provided by the safety circuit.
Johnson teaches:
wherein the safety circuit has a digital output (Johnson, fig. 4, output of energy measurement IC 62) which is configured to signal to the microprocessor controller whether or not the supply voltage for controlling the electronic circuit breakers is provided by the safety circuit (Johnson para. 0040 describes a power calculation and that the power calculation is used by the CPU 52).
The specific modification the examiner has in mind programs the microprocessor controller to perform the power calculation described by Johnson.
	Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the continuous-flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Johnson (in the field of water heaters) to more accurately estimate power usage (Johnson para. 0040).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762             

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762